Exhibit 10.4
 
WARRANT
YAPPN CORP.
 

Series B No. ___  ________ Shares

 
WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:30 P.M., EASTERN
TIME, ON THE EXPIRATION DATE
 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.
 
FOR VALUE RECEIVED, YAPPN CORP., a Delaware corporation (the “Company”), hereby
agrees to sell upon the terms and on the conditions hereinafter set forth, but
no later than 5:30 p.m., Eastern Time, on the Expiration Date (as hereinafter
defined) to  ________________  or registered assigns (the “Holder”), under the
terms as hereinafter set forth,  __________________ (_____________)  fully paid
and non-assessable shares of the Company’s common stock (the “Common Stock”),
par value $0.0001 per share (the “Warrant Stock”), at a purchase price of $0.20
per share (the “ Warrant Price”), pursuant to this warrant (this
“Warrant”).  The number of shares of Warrant Stock to be so issued and the
Warrant Price are subject to adjustment in certain events as hereinafter set
forth.  The term “Common Stock” shall mean, when used herein, unless the context
otherwise requires, the stock and other securities and property at the time
receivable upon the exercise of this Warrant.  Capitalized terms used and not
otherwise defined herein shall have the meanings set forth in that certain
Subscription Agreement (the “Subscription Agreement”), dated as of the date
hereof, entered into by the Company, the Holder and the other signatories
thereto.
 
1.           Exercise of Warrant.
 
a.           The Holder may exercise this Warrant according to its terms by
surrendering this Warrant to the Company at the address set forth in Section 10,
the Notice of Exercise attached hereto having then been duly executed by the
Holder, accompanied by cash, certified check or bank draft in payment of the
purchase price, in lawful money of the United States of America, for the number
of shares of the Warrant Stock specified in the Notice of Exercise, or as
otherwise provided in this Warrant, prior to 5:30 p.m., Eastern Time, on
__________________, 2018 (the “Expiration Date ”).
 
 
 

--------------------------------------------------------------------------------

 
 
b.           Cashless Exercise.  If at any time after from the Effectiveness
Date (as defined in the Registration Rights Agreement), there is no effective
registration statement registering, or no current prospectus available for, the
resale of the Warrant Stock by the Holder, then this Warrant may also be
exercised, in whole or in part, by means of a “cashless exercise” in which the
Holder shall be entitled to receive a certificate for the number of shares of
Warrant Stock equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:


(A) = the VWAP on the trading day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;


(B) = the Warrant Price of this Warrant, as adjusted hereunder; and


(X) = the number of shares of Warrant Stock that would be issuable upon exercise
of this Warrant in accordance with the terms of this Warrant if such exercise
were by means of a cash exercise rather than a cashless exercise.
 
For purposes of this Warrant, “VWAP” means, for any date, the price determined
by the first of the following clauses that applies: (a) if the Common Stock is
then listed or quoted on a Trading Market (as defined below), the daily volume
weighted average price of the Common Stock for the ten (10) trading days prior
to such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
trading day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for the ten (10) trading days prior to such
date (or the nearest preceding date) on the OTC Bulletin Board; (c) if the
Common Stock is not then listed or quoted on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
OTC Markets Group (or a similar organization or agency succeeding to its
functions of reporting prices), the average bid price per share of the Common
Stock so reported for the twenty (20) trading days prior to such date; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
in good faith by the Company’s board of directors. For purposes of this Warrant,
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board.
 
c.           This Warrant may be exercised in whole or in part so long as any
exercise in part hereof would not involve the issuance of fractional shares of
Warrant Stock.  If exercised in part, the Company shall deliver to the Holder a
new Warrant, identical in form, in the name of the Holder, evidencing the right
to purchase the number of shares of Warrant Stock as to which this Warrant has
not been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer or President and the Secretary or Assistant Secretary of the
Company.  The term Warrant as used herein shall include any subsequent Warrant
issued as provided herein.
 
d.           No fractional shares or scrip representing fractional shares shall
be issued upon the exercise of this Warrant. The Company shall pay cash in lieu
of fractions with respect to the Warrants based upon the fair market value of
such fractional shares of Common Stock (which shall be the closing price of such
shares on the exchange or market on which the Common Stock is then traded) at
the time of exercise of this Warrant.
 
 
2

--------------------------------------------------------------------------------

 


e.           In the event of any exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Stock so purchased,
registered in the name of the Holder, shall be delivered to the Holder
within  three (3) trading days after such rights shall have been so exercised
(the “ Warrant Stock Delivery Date ”). The person or entity in whose name any
certificate for the Warrant Stock is issued upon exercise of the rights
represented by this Warrant shall for all purposes be deemed to have become the
holder of record of such shares immediately prior to the close of business on
the date on which the Warrant was surrendered and payment of the Warrant Price
and any applicable taxes was made, irrespective of the date of delivery of such
certificate, except that, if the date of such surrender and payment is a date
when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such shares at the opening of business on
the next succeeding date on which the stock transfer books are open. The Company
shall pay any and all documentary stamp or similar issue or transfer taxes
payable in respect of the issue or delivery of shares of Common Stock on
exercise of this Warrant.
 
f.           In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or the certificates representing the Warrant Stock pursuant to an
exercise on or prior to the Warrant Stock Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Stock which the Holder anticipated receiving upon such exercise (a “ Buy-In ”),
then the Company shall (A) pay in cash to the Holder the amount, if any, by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (1) the number of shares of Warrant Stock that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(2) the price at which the sell order giving rise to such purchase obligation
was executed, and (B) at the option of the Holder, either reinstate the portion
of the Warrant and equivalent number of shares of Warrant Stock for which such
exercise was not honored (in which case such exercise shall be deemed rescinded)
or deliver to the Holder the number of shares of Common Stock that would have
been issued had the Company timely complied with its exercise and delivery
obligations hereunder.  For example, if the Holder purchases Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss.  Nothing herein shall limit a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
 
3

--------------------------------------------------------------------------------

 


2.           Disposition of Warrant Stock and Warrant.
 
a.           The Holder hereby acknowledges that this Warrant and any Warrant
Stock purchased pursuant hereto are, as of the date hereof, not registered: (i)
under the Securities Act of 1933, as amended (the “Securities Act”),  on the
ground that the issuance of this Warrant is exempt from registration under
Section 4(2) of the Securities Act as not involving any public offering or (ii)
under any applicable state securities law because the issuance of this Warrant
does not involve any public offering; and that the Company’s reliance on the
Section 4(2) exemption of the Act, as the case may be, and under applicable
state securities laws is predicated in part on the representations hereby made
to the Company by the Holder that it is acquiring this Warrant and will acquire
the Warrant Stock for investment for its own account, with no present intention
of dividing its participation with others or reselling or otherwise distributing
the same, subject, nevertheless, to any requirement of law that the disposition
of its property shall at all times be within its control.
 
The Holder hereby agrees that it will not sell or transfer all or any part of
this Warrant and/or Warrant Stock unless and until it shall first have given
notice to the Company describing such sale or transfer and furnished to the
Company either (i) an opinion, reasonably satisfactory to counsel for the
Company, of counsel (skilled in securities matters, selected by the Holder) to
the effect that the proposed sale or transfer may be made without registration
under the Act and without registration or qualification under any state law, or
(ii) an interpretative letter from the Securities and Exchange Commission to the
effect that no enforcement action will be recommended if the proposed sale or
transfer is made without registration under the Act.
 
b.           If, at the time of issuance of the shares issuable upon exercise of
this Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, unless cashless exercise is properly
elected, the Company may at its election require that the Holder provide the
Company with written reconfirmation of the Holder’s investment intent and that
any stock certificate delivered to the Holder of a surrendered Warrant shall
bear legends reading substantially as follows:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.”
 
In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Exchange, Transfer or Assignment of Warrant.  This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations, entitling the
Holder or Holders thereof to purchase in the aggregate the same number of shares
of Common Stock purchasable hereunder.  Upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled. This Warrant may be divided or combined
with other Warrants that carry the same rights upon presentation hereof at the
office of the Company or at the office of its stock transfer agent, if any,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Holder hereof.
 
4.           Capital Adjustments.  This Warrant is subject to the following
further provisions:


a.           Subdivision or Combination of Shares.  If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its Common Stock, the number of shares of Warrant Stock purchasable upon
exercise of this Warrant and the Warrant Price shall be proportionately
adjusted.
 
b.           Stock Dividends and Distributions.  If the Company at any time
while this Warrant is outstanding and unexpired shall issue or pay the holders
of its Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then (i) the Warrant Price shall be adjusted in
accordance with Section 5(f) and (ii) the number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall be adjusted to the number of
shares of Common Stock that the Holder would have owned immediately following
such action had this Warrant been exercised immediately prior thereto.
 
c.           Stock and Rights Offering to Shareholders.  If the Company shall at
any time after the date of issuance of this Warrant distribute to all holders of
its Common Stock any shares of capital stock of the Company (other than Common
Stock) or evidences of its indebtedness or assets (excluding cash dividends or
distributions paid from retained earnings or current year’s or prior year’s
earnings of the Company) or rights or warrants to subscribe for or purchase any
of its securities (excluding those referred to in the immediately preceding
paragraph) (any of the foregoing being hereinafter in this paragraph called the
“Securities”), then in each such case, the Company shall reserve shares or other
units of such Securities for distribution to the Holder upon exercise of this
Warrant so that, in addition to the shares of the Common Stock to which such
Holder is entitled, such Holder will receive upon such exercise the amount and
kind of such Securities which such Holder would have received if the Holder had,
immediately prior to the record date for the distribution of the Securities,
exercised this Warrant.
 
 
5

--------------------------------------------------------------------------------

 

d.          Warrant Price Adjustment.  Except as otherwise provided herein,
whenever the number of shares of Warrant Stock purchasable upon exercise of this
Warrant is adjusted, as herein provided, the Warrant Price payable upon the
exercise of this Warrant shall be adjusted to that price determined by
multiplying the Warrant Price immediately prior to such adjustment by a fraction
(i) the numerator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately prior to such adjustment,
and (ii) the denominator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately thereafter.
 
e.           Certain Shares Excluded.  The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 5 shall exclude any shares then directly or indirectly held in the
treasury of the Company.
 
f.           Deferral and Cumulation of De Minimis Adjustments.  The Company
shall not be required to make any adjustment pursuant to this Section 5 if the
amount of such adjustment would be less than one percent (1%) of the Warrant
Price in effect immediately before the event that would otherwise have given
rise to such adjustment.  In such case, however, any adjustment that would
otherwise have been required to be made shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
or adjustments so carried forward, shall amount to not less than one (1%)
percent of the Warrant Price in effect immediately before the event giving rise
to such next subsequent adjustment.
 
g.           Duration of Adjustment.  Following each computation or readjustment
as provided in this Section 5, the new adjusted Warrant Price and number of
shares of Warrant Stock purchasable upon exercise of this Warrant shall remain
in effect until a further computation or readjustment thereof is required.
 
5.           Limitation on Exercises.
 
(a)         Notwithstanding anything to the contrary set forth in this Warrant,
at no time may all or a portion of the Warrant be exercised if the number of
shares of Common Stock to be issued pursuant to such exercise would exceed, when
aggregated with all other shares of Common Stock owned by the Holder at such
time, the number of shares of Common Stock which would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
thereunder) more than 4.99% of all of the Common Stock outstanding at such
time;  provided ,  however , that upon the Holder providing the Company with
sixty-one (61) days’ advance notice (the “4.99% Waiver Notice”) that the Holder
would like to waive this Section 6 (a) with regard to any or all shares of
Common Stock issuable upon exercise of this Warrant, this Section 6 (i) will be
of no force or effect with regard to all or a portion of this Warrant referenced
in the 4.99% Waiver Notice.


(b)         Notwithstanding anything to the contrary set forth in this Warrant,
at no time may all or a portion of this Warrant be exercised if the number of
shares of Common Stock to be issued pursuant to such exercise, when aggregated
with all other shares of Common Stock owned by the Holder at such time, would
result in the Holder beneficially owning (as determined in accordance with
Section 13(d) of the Exchange Act and the rules thereunder) in excess of 9.99%
of the then issued and outstanding shares of Common Stock outstanding at such
time;  provided ,  however , that upon the Holder providing the Company with
sixty-one (61) days’ advance notice (the “9.99% Waiver Notice”) that the Holder
would like to waive this Section 6 (ii) with regard to any or all shares of
Common Stock issuable upon exercise of this Warrant, this Section 6 (ii) will be
of no force or effect with regard to all or a portion of this Warrant referenced
in the 9.99% Waiver Notice.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company's most recent
Form 10-K, Form 10-Q,  Current Report on Form 8-K or other public filing with
the Securities and Exchange Commission, as the case may be, (2) a more recent
public announcement by the Company or (3) any other notice by the Company
setting forth the number of shares of Common Stock outstanding.  For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) business day confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder and its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.  The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 6 to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.


6.           Notice to Holders.
 
a.           Notice of Record Date.  In case:
 
(i)          the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;
 
(ii)         of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, any consolidation with or merger of the
Company into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation; or
 
(iii)        of any voluntary dissolution, liquidation or winding-up of the
Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up.  Such notice shall
be mailed at least thirty (30) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least thirty (30)
days prior to such specified date, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.
 
 
7

--------------------------------------------------------------------------------

 
 
b.           Certificate of Adjustment. Whenever any adjustment shall be made
pursuant to Section 5 hereof, the Company shall promptly make a certificate
signed by its Chairman, Chief Executive Officer, President, Vice President,
Chief Financial Officer or Treasurer, setting forth in reasonable detail the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated and the Warrant Price and number of shares
of Warrant Stock purchasable upon exercise of this Warrant after giving effect
to such adjustment, and shall promptly cause copies of such certificates to be
mailed (by first class mail, postage prepaid) to the Holder of this Warrant.


7.           Loss, Theft, Destruction or Mutilation.  Upon receipt by the
Company of evidence satisfactory to it, in the exercise of its reasonable
discretion, of the ownership and the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof, without expense to the Holder, a new Warrant of like tenor dated the
date hereof.
 
8.           Warrant Holder Not a Stockholder.  The Holder of this Warrant, as
such, shall not be entitled by reason of this Warrant to any rights whatsoever
as a stockholder of the Company.
 
9.           Notices.  Any notice required or contemplated by this Warrant shall
be deemed to have been duly given if transmitted by registered or certified
mail, return receipt requested, or nationally recognized overnight delivery
service, to the Company at its principal executive offices located at 1001
Avenue of the Americas, 11th Floor, New York, NY 10018 Attn: Chief Executive
Officer, or to the Holder at the name and address set forth in the Warrant
Register maintained by the Company.
 
11.         Choice of Law.  THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
12.         Jurisdiction and Venue.  The Company and Holder hereby agree that
any dispute which may arise between them arising out of or in connection with
this Warrant shall be adjudicated before a court located in New York County, New
York and they hereby submit to the exclusive jurisdiction of the federal and
state courts of the State of York located in New York County with respect to any
action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Warrant or any acts or
omissions relating to the sale of the securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.
 
13.         Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent signed by both (a) the Company
and (b) holders of Warrants representing a majority of the Warrant Stock then
outstanding and not exercised.
 
[Signature Page Follows.]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officers, as of this __
day of _____________________, 2013.
 
By:
      Name:     Title:  

 
 
9

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO:
 




 
Tel: (___) ___-____




 
Fax: (___) ___-____



(1)           The undersigned hereby elects to purchase ______________ shares of
Warrant Stock of the Company pursuant to the terms of the attached Warrant to
Purchase Common Stock, and tenders herewith payment of the Warrant Price in
full, together with all applicable transfer taxes, if any.
 
(2)           Payment shall take the form of (check applicable box):
 
o            in lawful money of the United States; or
 
o            if permitted, the cancellation of __________  shares of Warrant
Stock in order to exercise this Warrant with respect to ____________ shares of
Warrant Stock (using the closing price of Company’s common stock the previous
trading day  of $______ for this calculation), in accordance with the formula
and procedure set forth in subsection 1(b).
 
o            if permitted, the cancellation of such number of shares of Warrant
Stock as is necessary, in accordance with the formula and procedure set forth in
subsection 1(b), to exercise this Warrant with respect to the maximum number of
shares of Warrant Stock purchasable pursuant to a cashless exercise.
 
(3)           Please issue a certificate or certificates representing said
shares of Warrant Stock in the name of the undersigned or in such other name as
is specified below:


 The shares of Warrant Stock shall be delivered to the following DWAC Account
Number, if permitted, or by physical delivery of a certificate to:


(4)           Accredited Investor. The undersigned is an “accredited investor”
as defined in Regulation D promulgated under the Securities Act of 1933, as
amended.
 
[SIGNATURE OF HOLDER]
 
Name of Investing Entity:
 
Signature of Authorized Signatory of Investing Entity:
 
Name and Title of Authorized Signatory:
 
Date:
 
 
10

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)
 
FOR VALUE RECEIVED, all of or shares of the foregoing Warrant and all rights
evidenced thereby are hereby assigned to:


Whose address is:
 
Dated:                                   
 
Holder’s Name:
 
Holder’s Signature:
 
Name and Title of Signatory:
 
Holder’s Address:
 
Signature Guaranteed:
 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
 
11

--------------------------------------------------------------------------------